                 Case 2:18-cr-00081-TLN Document 140 Filed 06/16/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                          Case No.: 2:18-CR-00081-TLN
12
                                   Plaintiff,           ORDER
13
            v.
14
     EBERARDO MENDEZ,
15
                                   Defendant.
16
17
18
19          Pursuant to Local Rule 141(b) and based upon the representation contained in Defendant
20   Eberardo Mendez’s (“Defendant”) Request to Seal, IT IS HEREBY ORDERED that
21   Defendant’s “Exhibit 1: Relevant Kaiser Medical Records of Eberardo Mendez,” attachment to
22   Defendant’s “Additional Formal Objections,” pertaining to Defendant’s medical records, shall
23   be SEALED until further order of this Court.
24          It is further ordered that access to the sealed documents shall be limited to the counsel
25   for Defendant, the U.S. Attorney’s Office, and Pretrial Services.
26          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
27   District Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990). The Court finds that,
28


                                                    1
              Case 2:18-cr-00081-TLN Document 140 Filed 06/16/20 Page 2 of 2


 1   for the reasons stated in Defendant’s request, sealing the Defendant’s documents serves a
 2   compelling interest.
 3          IT IS SO ORDERED.
 4   DATED: June 15, 2020
 5
 6
 7                                                    Troy L. Nunley
 8                                                    United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
